   Case 4:18-cv-00825-O Document 83 Filed 07/03/19                  Page 1 of 2 PageID 1938




                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

  RICHARD W. DEOTTE, et al. ,                         CIVIL ACTION NO. 4:18-cv-00825-O

          Plaintiffs,

  v.

 ALEX M. AZAR, et al.,
          Defendants.


                          PROTECTIVE NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Proposed Intervenor State of Nevada hereby appeals to the

United States Court of Appeals for the Fifth Circuit from this Court’s June 5, 2019 Order, ECF

No. 76, granting Plaintiffs’ motions for summary judgment and for permanent injunction. Nevada

seeks to protect its right to appeal in the event intervention is granted after the time to appeal the

June 5, 2019 Order has run.

       RESPECTFULLY SUBMITTED this 3rd day of July, 2019.


                                               AARON D. FORD
                                               Attorney General

                                               By: /s/ Craig A. Newby
                                                  HEIDI PARRY STERN (NV Bar. No. 8873)
                                                  Solicitor General (pro hac vice pending)
                                                  CRAIG A. NEWBY (NV Bar No. 8591)
                                                  Deputy Solicitor General (pro hac vice pending)




                                                  1
  Case 4:18-cv-00825-O Document 83 Filed 07/03/19                    Page 2 of 2 PageID 1939



                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the clerk of court for the United

States District Court for the Northern District of Texas, by using the CM/ECF system on the 3rd

day of July, 2019.

       I further certify that that I have served counsel of record for all parties through this Court’s

CM/ECF system.


                                               By:     /s/ Sandra Geyer
                                                       Sandra Geyer, Employee of the Office
                                                       of the Attorney General




                                                  2
